          CASE 0:20-cv-02030-NEB-TNL Doc. 67 Filed 10/14/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


James Carson and Eric
Lucero,
                   Plaintiffs,                            Civil No. 20-02030 (NEB/TNL)



v.                                                        ORDER

Steve Simon,
Secretary of State of the State of
Minnesota, in his official capacity,


                      Defendant.


        Pursuant to Local Rule 83.5(d), Danyll Foix moved for permission for a non-

 resident to serve as local counsel and moved for the admission pro hac vice of

 attorney David B. Rivkin.

        IT IS HEREBY ORDERED that Danyll Foix’s motion for a Non-

 Resident to serve as Local Counsel (Doc. No. [53-1]) is GRANTED.

        IT IS FURTHER ORDERED that the Motion for Admission Pro Hac Vice of

 attorney David B. Rivkin (Doc. No. [53]) is GRANTED.


Dated: October 14, 2020                s/Nancy E. Brasel
                                       NANCY E. BRASEL
                                       United States District Judge
